           Case 2:20-cr-00014-KJM Document 43 Filed 06/04/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     BRYAN PAUL TAMBLYN
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            )   Case No. 2:20-cr-00014-KJM
10                                                        )
                     Plaintiff,                           )   STIPULATION FOR TEMPORARY
11                                                        )   MODIFICATION OF CONDITIONS OF PRETRIAL
     vs.                                                  )   RELEASE; [PROPOSED] ORDER
12                                                        )
     BRYAN PAUL TAMBLYN,                                  )   Hon. Edmund F. Brennan
13                                                        )
                     Defendant.                           )
14                                                        )
                                                          )
15
16            The defendant, BRYAN PAUL TAMBLYN, by and through his attorney of record,
17   Assistant Federal Defender Megan T. Hopkins, and the UNITED STATES, by and through its
18   attorney of record, Christina McCall, hereby stipulate to and request an order from this Court
19   temporarily modifying the conditions of Mr. Tamblyn’s pretrial release to permit him to attend a
20   family memorial event honoring his late grandmother, and releasing her ashes at Dillon Beach,
21   CA, which is outside of the electronic monitoring zone.
22            Mr. Tamblyn is currently on pretrial release in this district on a $50,000 unsecured
23   appearance bond, as well as an appearance bond secured by deeds of trust and co-signed by his
24   uncle, Jerome Espinosa and grandfather, Richard Espinosa. See Dkt. 26 (unsecured appearance
25   bond) and Dkt. 29 (appearance bond secured by deeds of trust). Additionally, Mr. Tamblyn has
26   three (3) appointed third party custodians: Richard Espinosa, Sr., Jerome Espinosa, and Sheri
27   Placencia.
28

       Stipulation for Temporary Modification of
       Conditions of Pretrial Release; [Proposed] Order
          Case 2:20-cr-00014-KJM Document 43 Filed 06/04/20 Page 2 of 4


1               Mr. Tamblyn is in compliance with his conditions of release. One of those conditions of
2    release is location monitoring. Mr. Tamblyn is subject to home detention, and therefore must
3    remain inside his residence at all times except for employment; education; religious services;
4    medical, substance abuse, or mental health treatment; attorney visits; court appearances; court
5    ordered obligations; or other activities pre-approved by the pretrial services officer1.
6               Mr. Tamblyn requests, and the parties agree and so stipulate, that his Conditions of
7    Release be temporarily amended to specifically permit him to attend a family memorial event
8    honoring his late grandmother, and releasing her ashes at Dillon Beach, CA. The family
9    anticipates driving to Dillon Beach, CA in the mid-morning on Saturday, June 6, 2020, and
10   returning in the late afternoon or early evening. The family plans to gather at Dillon Beach to
11   release Mr. Tamblyn’s grandmother’s ashes, per her wishes, and share memories and prayers in
12   memorial. It is undetermined how long the event will last, but is not expected to exceed a few
13   hours. After the memorial, the family hopes to share a meal at a local restaurant, if they are able
14   to find seating availability given the current restrictions for dining establishments. After dinner,
15   the family plans to return to their homes in Sacramento, CA.
16              The travel time for a return trip to/from Dillon Beach, CA is approximately five (5)
17   hours. Allowing some additional time for traffic and the time set aside for the memorial and
18   family meal, the parties request a temporary modification of pretrial conditions to permit Mr.
19   Tamblyn’s release from the monitor between 9:00 a.m. and 8:00 p.m. on Saturday, June 6, 2020.
20   Mr. Tamblyn will travel to and from the memorial event in the company of a third party
21   custodian, and will be in the presence of a third party custodian throughout the event and at the
22   family dinner to follow. Mr. Tamblyn will not deviate from the above-listed itinerary and if he
23   returns prior to 8:00 p.m. will immediately return to his residence in the company of a third party
24   custodian.
25
26
     1
27    Pretrial services interprets this condition to only permit their approval of other activities which are deemed
     “essential,” with all other activities requiring the approval of the Court. The pretrial services officer who supervises
28   Mr. Tamblyn advised defense counsel that this specific request would require the approval of the Court, because it is
     not considered an “essential” activity.
         Stipulation for Temporary Modification of
         Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 43 Filed 06/04/20 Page 3 of 4


1            The proposed temporarily amended condition is attached to this request. The parties do
2    not request a hearing in this matter in light of this stipulation.
3
4                                                        Respectfully submitted,
5    DATED: June 3, 2020                                 HEATHER E. WILLIAMS
6                                                        Federal Defender
7                                                        /s/ Megan T. Hopkins
8                                                        MEGAN T. HOPKINS
                                                         Assistant Federal Defender
9                                                        Attorney for BRYAN PAUL TAMBLYN

10
     DATED: June 3, 2020                                 MCGREGOR SCOTT
11
12                                                       United States Attorney

13                                                       /s/ Christina McCall
                                                         CHRISTINA MCCALL
14                                                       Assistant United States Attorney
15                                                       Attorney for the United States

16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 43 Filed 06/04/20 Page 4 of 4


1                                              [PROPOSED] ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    Special Conditions of Release for defendant, Bryan Paul Tamblyn, be Temporarily Amended
4    such that the he is permitted to attend a family memorial event in Dillon Beach, CA between the
5    hours of 9:00 a.m. and 8:00 p.m. on Saturday, June 6, 2020. Mr. Tamblyn shall travel to and
6    from the event in the presence of a third-party custodian and shall be in the presence of a third
7    party custodian for the duration of the time he is outside of the location monitoring zone. Mr.
8    Tamblyn shall not deviate from the following itinerary: 1) travel to and from Dillon Beach, CA;
9    2) attendance at the family memorial for Mr. Tamblyn’s grandmother; 3) attendance at a family
10   meal following the memorial. If Mr. Tamblyn returns from the event prior to 8:00 p.m. he shall
11   immediately return to the approved residence. All other conditions of pretrial release shall
12   remain in force.
13           The Temporary Amended Special Condition of Release is hereby adopted.
14   DATED: June 3, 2020
15
                                                         __________________________________
16                                                       HON. EDMUND F. BRENNAN
                                                         United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
